MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
The information in this case charges that the defendant, without having been granted a certificate to practice medicine in this state, “did # * * prescribe and direct for the use of one Emma Van Orsdel, a person then and there afflicted with a certain physical ailment of the body, to wit, sickness resulting from pregnancy, a certain appliance or apparatus, to-wit, a certain surgical instrument commonly known as and called forceps. # # * >> The defendant was convicted, and has appealed from the judgment and from an order denying him a new trial.
*335The offense against which the statute (Rev. Codes, secs. 1591, 8544) is directed is practicing medicine or surgery without a certificate from the State Board of Medical Examiners. The statute is in very broad and general terms, but the pleader [1] undertook to state the circumstances of the offense with unnecessary particularity, and in doing so confined the charge to a single act, viz., the giving of a particular prescription, and the evidence offered upon the trial fails entirely to sustain the charge thus made.
The judgment and order are reversed and the cause is remanded.

Reversed and remanded.

Mr. Chief Justice Brantly and Mr. Justice Smith concur.